Name: Commission Regulation (EEC) No 211/92 of 30 January 1992 amending Regulation (EEC) No 863/91 on the special sale of intervention butter for export to the Soviet Union
 Type: Regulation
 Subject Matter: marketing;  political geography;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 22/16 Official Journal of the European Communities 31 . 1 . 92 COMMISSION REGULATION (EEC) No 211/92 of 30 January 1992 amending Regulation (EEC) No 863/91 on the special sale of intervention butter for export to the Soviet Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 863/91 (  '), as last amended by Regulation (EEC) No 3265/91 (4), provides for the special sale of intervention butter for export to the Soviet Union by a standing invitation to tender expiring on 30 November 1991 ; whereas, given the recent political changes in the Soviet Union and in particular the independence of the various republics, and taking account of the difficulties in the ports of destina ­ tion obtaining for some time, the import into the territory of the former Soviet Union should be considered to have taken place at the moment of arrival of the ship and its contents in the port of destination as certified by the competent authorities ; whereas it is understood that the destination security cannot be released until the proof of import and placing on the market on the territory of the former Soviet Union, referred to in Article 18 of Commis ­ sion Regulation (EEC) No 569/88 (  '), has been produced in full : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to the first indent of Article 5 ( 1 ) of Regulation (EEC) No 863/91 : 'In the case of transport of the butter by ship, impor ­ tation shall be considered to have taken place at the moment of arrival of the ship in the port of destina ­ tion in one of the countries on the territory of the former Soviet Union. In this case arrival of the ship containing butter before 1 January 1992 must be certified by the state, local or regional competent authorities of the place of import. However, the butter may be placed on the market after the date of import Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to invitations to tender Nos 8 , 9 and 10 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . O OJ No L 150, 15 . 6. 1991 , p. 19 . (') OJ No L 88 , 9 . 4 . 1991 , p. 11 . (4) OJ No L 308, 9 . 11 . 1991 , p. 28 . (j OJ No L 55, 1 . 3 . 1988 , p. 1 .